                   Case 1:19-cr-00144-SPW Document 97 Filed 01/06/21 Page 1 of 7
                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                   JUDGMENT IN A CRIMINAL CASE


 V.

                                                                            Case Number: CR 19-144-BLG-SPW-l
 SHAWNA RENEE BERCIER                                                       USM Number: 17924-046
                                                                            Steven C. Babcock
                                                                            DefcndanTs Attorney



THE DEFENDANT:
      pleaded guilty to count(s)                         1 and 3 of the Indictment,filed 11/21/2019
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 21:846=Cd.F Conspiracy To Possess With Intent To Distribute                                      06/13/2019
 Methamphetamine.
 21:84IA=Cd.F Distribution Of Methamphetamine and 21:853(A)(l)And                                 06/13/2019
 (2)Criminal Forfeiture.




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             January 6,2021
                                                             Dale of Imposition ofJiidgmciU




                                                             >ign!iture ofJudge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Niinn.' and Title or-ludsc

                                                             January 6, 2021
                                                             Date
Case 1:19-cr-00144-SPW Document 97 Filed 01/06/21 Page 2 of 7
Case 1:19-cr-00144-SPW Document 97 Filed 01/06/21 Page 3 of 7
Case 1:19-cr-00144-SPW Document 97 Filed 01/06/21 Page 4 of 7
Case 1:19-cr-00144-SPW Document 97 Filed 01/06/21 Page 5 of 7
Case 1:19-cr-00144-SPW Document 97 Filed 01/06/21 Page 6 of 7
Case 1:19-cr-00144-SPW Document 97 Filed 01/06/21 Page 7 of 7
